DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to process and apparatus, classified in B29C 33/448.
II. Claims 19-20, drawn to a product, classified in A43B 1/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and material different process (and apparatus).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

There would be a serious search and examination burden if the restriction was not required between the method/apparatus and the product claims.  This stems from the different examination criteria between method/apparatus from the product claims.  In this case, product claims differentiate from method claims, since for the product claims while how it is made can be taken into account, the prior art references are not limited to this in encompassing teachings of the product structure.  This difference would extend into a search burden since process claims take into account features such as material worked upon, or operating procedures, which may have different classification classes/subclasses for consideration and different search queries. See MPEP 808.02(C).  
 Meanwhile, the product claims would extend to different areas of consideration since the references merely need to have a similar structure whereas the same said references might not be considered as prior art for the process claims. 
Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive.  Thus, the examination on the merits of product claims differs from that of method claims.  Therefore, the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Werner Stemer on 11/3/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, the means plus function languages for claim 18 are:
“means for introducing a molded-part material into said mold”, wherein the teaching from the instant specification only states of “filling operation” [0031] which is a broad meaning of how the material is to be introduced into the mold, and 
“means for removing the elastically deformable molded part from said mold…”, wherein the teachings for this is taught in [0040-0042] of the instant specification, the teachings of using mechanical application including the use of rollers or vice via squeezing the mold with the shaped part, or pneumatic or hydraulic application of a medium, wherein these are various teaching of applying external force upon the mold.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-6, 8-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (US 2012/0292811) 
In regards to claim 1, Takeda teaches of a method for producing an elastically deformable molded part having at least one undercut molded-part region, by means of a mold, which comprises the steps of: 
introducing a molded-part material into the mold (see injection of fluid, [0042]), the mold having a shaping contour with at least one special contour region (see teaching of internal and external shape of the hart being extremely complex [0004], wherein molding of a hollow structure having a complex internal shape [0006], see contour shapes formed for the core [0047]), which is configured for a purpose of shaping the at least one undercut molded-part region of the elastically deformable molded part (see Figs. 1-3, the setting of the core and outer mold, the soft-resin-molded body is deformed via external force, see claim 1 of Takeda); and 
removing the elastically deformable molded part from the mold by at least partially deforming the mold together with the elastically deformable molded part therein such that the elastically deformable molded part elastically deforms and the mold at least partially, but in any event to an extent of the at least one special contour region, breaks up ([0056], see also of breaking up the core, see Fig. 3, and of the groove like cutting line or lines on the core, for the core to be broken into resultant fragments, and claims 1-2 of Takeda, the core being a mold part that is at least partially deforming).
Takeda teaches of a mold with core portion, the core portion forming the undercut molded part region, see the teaching of complex internal shape [0001].  The soft resin molded body being removed from the mold [0032] via deformed via force, and teaching of breaking the core into pieces thereby allowing for removal of the molded part [0041].  Here, the Takeda also teaches of the soft resin that includes thermosetting resins, thermoplastics, and room-temperature curing resin [0042], and further the injection of the resin material into the may be achieved in vacuum casting.  
In regards to claim 2, wherein the at least one special contour region is configured for a purpose of shaping the at least one undercut molded-part region such that the at least one undercut molded-part region has a geometry such that it would not be possible to remove the at least one undercut molded-part region from the mold without destroying the elastically deformable molded part.  See teaching Takeda regarding removal from the undercut molded part region from the mold which is the removal of the molded part with core from the cavity portion, the Takeda reference further teaches of the complex internal shapes.
In regards to claim 5, wherein the molded-part material is a plastic material.  See teaching of soft-resin-molded body by Takeda [0048].
In regards to claim 6, wherein the molded-part material has a Shore A hardness of < 90.  See teaching by Takeda regarding the hardness of the resin being of score of 30, see [0048].
In regards to claim 8, wherein a material from which the mold is composed at least in the region of the at least one special contour region is distinguished in that it breaks up into shards as a result of deformation.  See teaching by Takeda regarding the breaking up into shards [0056].
In regards to claim 9, wherein the mold is a multi-part design mold, and only that part of the mold that has the shaping contour with the at least one special contour region breaks up as a result of the at least partial deformation of the mold and of the elastically deformable molded part therein during a demolding operation.  See teachings in claims 1 and 8 above, see also [0056] and Fig. 3 of Takeda.
In regards to claim 10, wherein the mold has a plurality of predetermined breaking points at least in the region of the at least one special contour region of the shaping contour.  See teaching by Takeda, regarding the breaking of the core including the predetermined breaking points which corresponds to the teachings of the grooves [0056].
In regards to claim 11, wherein the mold is produced by means of additive manufacturing at least in the region of the at least one special contour region of the shaping contour.  See teaching by Takeda in the formation of the core, see laser prototyping [0016-0017, 0036-0039] that includes teaching of layer by layer formation.
In regards to claim 12 (dependent upon claim 11), wherein a material of the mold is a light-curing plastic material at least in the region of the at least one special contour region of the shaping contour.  See teaching regarding the use of a light curing plastic material, see the formation of the core material in Takeda [0036-0039].
In regards to claim 13, which further comprises destroying the shaping contour at least in the region of the at least one special contour region by mechanically breaking up in a course of deformation of the mold and the molded part therein.  See the teaching Takeda of breaking up the core, see Fig. 3, see also of the groove like cutting line or lines on the core, see [0056].
In regards to claim 14 (dependent upon claim 13), wherein the deforming of the mold is performed by applying pressure to the mold.  See teaching in Takeda regarding the external pressure upon the mold, see [0041, 0056].
In regards to claim 17 (dependent upon claim 8), wherein the shards break into individual shards as a result of the deformation.  Regarding the teachings of breaking the shards into individual shards, see teaching by Takeda [0041, 0056].
In regards to claim 18, Takeda teaches of an apparatus for producing an elastically deformable molded part having at least one undercut molded-part region (see molded part 1 with cavity 2), the apparatus comprising: 
a mold having a shaping contour with at least one special contour region, being configured for a purpose of shaping the at least one undercut molded-part region of the elastically deformable molded part (see the creation of the outer mold and core, Fig. 2, outer mold formed of silicon rubber [0046], core [0045]); 
means for introducing a molded-part material into said mold (see injection of fluid, [0042]); and 
means for removing the elastically deformable molded part from said mold by at least partially deforming said mold together with the elastically deformable molded part therein in such a way that the elastically deformable molded part elastically deforms (see removal of the outer mold and of the core) and said mold at least partially, but in any event to an extent of said at least one special contour region, breaks up (see [0056], see [0048, 0021] regarding external force applied to break the core into pieces).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claims 3 and 5 above, and further in view of Elongation at Break or Fracture Strain: Technical Properties of Plastics (NPL1 document) and further in view of Polyurethane properties (NPL2 document).
In regards to claim 3, wherein the molded-part material has a higher elongation at break than a material of the mold.  
In this regards, the prior art reference of Takeda teaches of urethane resin used to make the soft-resin material, with a hardness score of 30, see High Cast 3400N [0048].  The teaching from Takeda further includes teaching of the ABS like heat-resistant epoxy resin, SCR735 [0045] for forming the core.
Particularly from the teachings for the NPL documents:  In the chart of NPL1 document, a general ABS high resistant having an elongation at break of max value of 100% and minimum value of 2%.  While the polyurethane properties taught in NPL2 document, teaches the elongation at break ranging between 800-270 depending upon the polyurethane material.  Here, the ranges of the ABS value taught in the elongation at break value of the ABS heat resistant is shown and the ranged value in comparison to the maximum value provided in the NPL2 document teachings of the polyurethane (which corresponds to the molded part material) would encompass the claimed high elongation at break than the material of the mold.
Here, it would have been obvious for one of ordinary skill in the art to recognize that the materials taught in Takeda would encompass the claimed property values between the molded part material and the material of the mold itself as taught by the property values of the respective materials as seen in the NPL1 and NPL2 documents. 

In regards to claim 4, 15, and 16 (dependent upon claim 3), wherein the elongation at break of the molded-part material is at least three times (at least ten times for claim 15, at least twenty times for claim 16) an elongation at break of the material of the mold.  
In this regards, the teachings of the above as seen in claim 3, would also apply to here, where the claimed ranges of the polyurethane would include at least twenty times compared to the mold part of the ABS material, particularly when viewing the minimum value compared to the ranges of the maximum provided for the polyurethane value.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 5 above, and further regarding evidentiary reference of Merrick (US 2205488).
In regards to claim 7 (dependent upon claim 5), which further comprises introducing the molded-part material into the mold at ambient pressure or at a pressure of < 50 bar.  See teaching of vacuum casting by Takeda, this vacuum would include less than 50 bar.  
Here, it would have been obvious for one of ordinary skill in the art in the teaching by Takeda regarding the vacuum casting to recognize that this would encompass the claimed less than 50 bar or ambient pressure for the pressure of introducing the material into the mold.  
Further as seen in evidentiary reference of Merrick, regarding molding particularly at low pressures provides for conditions that do not injure the mold, see Col. 1, lines 18-30, particularly due to relatively frangible molds.  Which is relevant regarding the features of the core of Takeda that can be broken into pieces for removal of the formed undercut regions of the molded part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form, of particular note:
Schwenk (US 3720746) teaches of a mold for forming an article A, and having a mold core with defining undercut slot S in the article, see Col. 2, lines 9-26, wherein, the mold core 6, 7 includes a profile strip 6 of readily deformable material, such as suitable foam plastic.  Here, the mold parts 1, 2 with teaching of deformability or flexing of the profile strip 6, see Col. 2, line 69 to Col. 3, line 5 to allow for withdrawal of the strip and forming the undercut slot S.
Buzzell (US 6059558) teaches of undercut regions for a product 12 with deformable mold parts 10.
Hattori (US5662853), Torigoe (US 5242646) teach of forming fasteners and having a stem mold for the formed undercut part, the stem mold 100 being destructively removed.
Matsuoka (US0 2014/0374942) teaches of core 10 that is broken up, see Fig. 10A.
Zavada (US 2017/0217053) teaches of mold with core that is soluble.
Pettey (US 2018/0036916) teaches of core for mold that are made from foam blocks which are then removed, see Fig. 15, so as to form a hollow product, the core forming the undercut region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744